                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND
                                       Southern Division


DIONNE R. DILLARD,                                       *

        Plaintiff,                                       *
v.
                                                         *             Case No.: GJH-19-1191
BMW FINANCIAL SERVICES
NA, LLC, et al.,                                         *

        Defendants.                                      *

*       *        *        *        *        *        *        *        *        *        *       *        *

                                       MEMORANDUM OPINION

        Plaintiff Dionne R. Dillard brought this civil action against Defendants BMW Financial

Services NA, LLC (“BMW”), American Recovery (“American Recovery”), SIA, LLC (“SIA”),

Primeritus Financial Services (“Primeritus”), and Final Notice Recovery (“Final Notice”) based

on the alleged improper repossession of her vehicle. ECF No. 6. Defendants have filed four

separate Motions to Dismiss. ECF Nos. 13, 16, 19, 22. No hearing is necessary. See Loc. R.

105.6 (D. Md. 2016). For the following reasons, Defendants’ Motions to Dismiss are granted.

I.      BACKGROUND1

        On May 25, 2013, Plaintiff purchased a 2012 Volkswagen Passat from Defendant BMW

and set up a payment plan to pay for the vehicle. ECF No. 1-1 at 1.2 Plaintiff made a payment

toward the vehicle as recently as March 22, 2019, but between the evening of April 10, 2019 and

the morning of April 11, 2019, Defendants entered a privately-owned facility in order to



1
  Unless otherwise stated, the background facts are taken from Plaintiff’s Complaint, ECF No. 1, and Supplemental
Complaint, ECF No. 6, and are presumed to be true.
2
  Pin cites to documents filed on the Court’s electronic filing system (CM/ECF) refer to the page numbers generated
by that system.

                                                         1
repossess the vehicle. ECF No. 1 at 6; ECF No. 6 at 7. Plaintiff had no notice that her car would

be towed and she had not given consent for Defendants to enter the parking facility. ECF No. 1

at 6; ECF No. 6 at 7. Defendant BMW’s attempts to provide Plaintiff with notice of the

repossession were sent to an improper address. ECF No. 1 at 6; ECF No. 6 at 7. Plaintiff’s

vehicle was released back to her around 2:00 p.m. on April 11, 2019, but when a representative

from Defendant SIA returned the vehicle, Plaintiff noticed that it had been damaged. ECF No. 1

at 6; ECF No. 6 at 7; ECF No. 1-1 at 1. When Plaintiff refused to sign a release form for the

vehicle until the damage could be resolved, the SIA representative was physically aggressive and

verbally abusive toward her. ECF No. 1 at 6; ECF No. 6 at 7; ECF No. 1-1 at 1. Defendants have

been nonresponsive to Plaintiff’s concerns about the repossession, damage, and harassment. ECF

No. 1 at 6; ECF No. 6 at 7.

       On April 24, 2019, Plaintiff filed a Complaint against Defendants in this Court. ECF No.

1. The Complaint alleged that a federal question was the basis for this Court’s jurisdiction, but

when asked to cite the applicable federal law, Plaintiff listed “Maryland Code, Commercial Law

§ 12-1021(c)(1), § 12-1021(c)(2),§ 12-1021(d),” “violation of § 12-115 for ‘self-help,’” and

“Uniform Commercial Code 9.” ECF No. 1 at 4. The Complaint’s Civil Cover Sheet also alleged

federal question jurisdiction, but it did not indicate the federal statutes under which Plaintiff

brought her claims. ECF No. 1-3.

       On May 28, 2019, recognizing that the Complaint alleged no basis for subject-matter

jurisdiction, the Court provided Plaintiff with the opportunity to amend the Complaint “to

provide brief, concise, and clear factual allegations establishing the basis for this Court’s

jurisdiction.” ECF No. 5 at 4. On June 19, 2019, Plaintiff filed a Supplemental Complaint that

again alleged a federal question as the basis for the Court’s jurisdiction. ECF No. 6. In addition



                                                  2
to the statutes identified in the Complaint, the Supplemental Complaint identified “Maryland

State Transportation Code, Section 21-10A-01(b)(2), Section 21-10A-04(A)(2)-(4), [and]

Section 26-142.01” as the statutes at issue in her case. Id. at 5.

       On August 6, 2019, Defendants American Recovery, SIA, and BMW filed Motions to

Dismiss. ECF Nos. 13, 16. On August 8, 2019, Defendant Primeritus filed a Motion to Dismiss.

ECF No. 19. On August 16, 2019, Defendant Final Notice filed a Motion to Dismiss. ECF No.

22. Plaintiff filed an opposition to the Motions on February 3, 2020, ECF No. 38, and

Defendants American Recovery, SIA, and BMW filed replies on February 17, 2020, ECF Nos.

40, 41. Defendants Primeritus and Final Notice have not filed replies.

II.    STANDARD OF REVIEW

       Defendants have moved to dismiss this case pursuant to Federal Rule of Civil Procedure

12(b)(1), asserting that the Court lacks subject-matter jurisdiction over the claims alleged in the

Complaint and Supplemental Complaint. “A district court should grant a motion to dismiss for

lack of subject matter jurisdiction under Rule 12(b)(1) ‘only if the material jurisdictional facts

are not in dispute and the moving party is entitled to prevail as a matter of law.’” Upstate

Forever v. Kinder Morgan Energy Partners, L.P., 887 F.3d 637, 645 (4th Cir. 2018) (quoting

Evans v. B.F. Perkins Co., 166 F.3d 642, 647 (4th Cir. 1999)). “The burden of establishing

subject matter jurisdiction rests with the plaintiff.” Demetres v. East West Constr., 776 F.3d 271,

272 (4th Cir. 2015). “When a defendant challenges subject matter jurisdiction pursuant to Rule

12(b)(1), ‘the district court is to regard the pleadings as mere evidence on the issue, and may

consider evidence outside the pleadings without converting the proceeding to one for summary

judgment.’” Evans, 166 F.3d at 647 (quoting Richmond, Fredericksburg & Potomac R.R. Co. v.

United States, 945 F.2d 765, 768 (4th Cir. 1991)). Where jurisdiction “ceases to exist, the only



                                                   3
function remaining to the court is that of announcing the fact and dismissing the cause.” Steele

Co. v. Citizens for a Better Env’t, 523 U.S. 83, 94 (1998) (quoting Ex parte McCardle, 19 L.Ed.

264 (1868)). Although pleadings of self-represented litigants must be accorded liberal

construction, see Gordon v. Leeke, 574 F.2d 1147, 1151 (4th Cir. 1978), liberal construction does

not mean a court can ignore a clear failure to allege facts that set forth a basis for federal court

jurisdiction, see Weller v. Dep’t of Soc. Servs., 901 F.2d 387, 391 (4th Cir. 1990).

III.   DISCUSSION

       The Court lacks subject-matter jurisdiction over Plaintiff’s claims because the Complaint

and Supplemental Complaint allege no basis for the Court to exercise either federal question or

diversity jurisdiction. Federal question jurisdiction arises only from “those cases in which a well-

pleaded complaint establishes either that federal law creates the cause of action or that the

plaintiff’s right to relief necessarily depends on resolution of a substantial question of federal

law.” Franchise Tax Bd. of the State of Cal. v. Constr. Laborers Vacation Trust for S. Cal., 463

U.S. 1, 27–28 (1983). This case involves no such causes of action. Rather, the Complaint only

cites to sections of the Commercial Law and Transportation articles of the Maryland Code and

the Uniform Commercial Code (“UCC”). ECF No. 6 at 7. The Commercial Law and

Transportation articles are state laws, and the UCC “is not a federal law or any other binding

statutory body whatsoever; it is an aggregated statutory model, whose provisions may be

codified by individual states.” Wilson v. Home Builders Fin. Inc., No. 9:11–790–CWH–BHH,

2011 WL 5024363, at *1 (D.S.C. Sept. 27, 2011) (citing Palmetto Linen Serv., Inc. v. U.N.X.,

Inc., 205 F.3d 126 (4th Cir. 2000)); see MD. CODE ANN., COMM. LAW § 9-101 et seq. Moreover,

even when liberally construing the Complaint and Supplemental Complaint, the allegations that

Defendants unlawfully repossessed Plaintiff’s vehicle, failed to provide notice of the



                                                   4
repossession or towing, damaged the vehicle, and harassed Plaintiff when she attempted to

correct the property damage to her vehicle do not implicate any federal laws or the United States

Constitution. At most, they amount to claims arising under Maryland statutory or common law.

Thus, the Court lacks federal question jurisdiction. See 28 U.S.C. 1331.3

         The Court also lacks diversity jurisdiction over Plaintiff’s claims. District courts have

jurisdiction over civil actions where the matter in controversy exceeds $75,000 and is between

citizens of different states. See 28 U.S.C. § 1332(a)(1). Importantly, diversity jurisdiction

requires complete diversity between all parties. See Banca Del Sempione v. Provident Bank of

Maryland, 85 F.3d 615 (4th Cir. 1996) (per curiam) (citing Strawbridge v. Curtiss, 7 U.S. (3

Cranch) 267 (1806)). Here, the Complaint and Supplemental Complaint identify Plaintiff and

Defendants Final Notice and SIA as citizens of Maryland, so this case lacks complete diversity

and the Court therefore lacks diversity jurisdiction. Accordingly, the case must be dismissed for

lack of subject-matter jurisdiction.4

IV.      CONCLUSION

         For the foregoing reasons, Defendants’ Motions to Dismiss are granted. This case is

dismissed.5 A separate Order shall issue.


Date: February       20, 2020                                             ___/s/_______________________
                                                                          GEORGE J. HAZEL
                                                                          United States District Judge


3
  With respect to subject-matter jurisdiction, Plaintiff’s opposition states only that she “requests for the complaint to
be amended to include clearly outlined claim for Federal Question therefore, resolving subject matter jurisdiction
over the claims and allowing for supported dismissal of all motions claiming lack of subject matter jurisdiction.”
ECF No. 38 at 1. Plaintiff does not specify how she would amend her complaint to include a federal question, and in
fact, the Court previously provided her such an opportunity. The Court will therefore deny Plaintiff’s request to
amend her complaint a second time.
4
  Defendants also contend that the case should be dismissed pursuant to Federal Rule of Civil Procedure 12(b)(5) for
improper service of process. Because the Court concludes that it lacks subject-matter jurisdiction, and therefore must
dismiss the case, see Steele Co., 523 U.S. at 94, it will not address the service of process argument.
5
  The case is dismissed without prejudice to Plaintiff filing in the appropriate state court.

                                                           5
